t c memo united_states tax_court william and shirley pratt petitioners v commissioner of internal revenue respondent docket no filed date william pratt pro_se fred fe green jr for respondent memorandum findings_of_fact and opinion jacobs judge in a statutory_notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax additions to tax pursuant to sec_6651 and penalties pursuant to a as follows -- - additions to tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether for petitioners are entitled to the amount of cost_of_goods_sold reported on schedule c profit or loss from business whether for and petitioners are entitled to schedule c expense deductions in excess of those amounts allowed by respondent whether petitioners are liable for self-employment taxes whether petitioners are liable for additions to tax under sec_6651 for and and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the substantial_understatement_of_income_tax as provided in sec_6662 b for and additional adjustments made by respondent to petitioners’ exemptions itemized_deductions and self-employment taxes are computational and will be resolved by our holdings with respect to the aforementioned issues findings_of_fact background some of the facts have been stipulated and are so found ’ the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners william and shirley pratt are husband and wife at the time the petition was filed petitioners resided in desert hot springs california william pratt petitioner has a tenth-grade education after leaving school petitioner went to korea for an unspecified period upon his return from korea petitioner became involved in sheet metal work petitioner owned and operated a sheet metal business under the name dormer louver of nevada dormer louver in north las vegas nevada dormer louver manufactured gable vents during the years at issue petitioner employed three to five employees depending upon the amount of business mrs pratt worked in the office of dormer louver when the business first started she was a homemaker during the years at issue petitioner turned over all of his business records including the checkbook check stubs and receipts for dormer louver to shirley pratt neither signed the stipulation of facts nor appeared at trial the case with respect to her will be dismissed for lack of prosecution and the decision with respect to her will be consistent with the decision entered with respect to william pratt q4e- his accountants consequently petitioner did not know what the rent was how much was paid for materials supplies and stuff with regard to the financial operations of the company federal_income_tax returns petitioners filed joint federal_income_tax returns for and dormer louver was operated as ae sole_proprietorship for federal_income_tax purposes the income and expenses of the business were reported on schedule c profit or loss from business sole_proprietorship on the schedules c petitioner described the principal business of dormer louver as manufacturing construction materials petitioners failed to file their tax returns timely they did not request extensions of time to file their income_tax returns for any of these years on an undisclosed date in petitioners filed for bankruptcy petitioners filed joint income_tax returns for after they filed for bankruptcy petitioners’ joint returns for and were prepared by accufast business services inc accufast of palmdale california the and returns were signed by accufast on date and date respectively both of these returns were signed by petitioners on date the returns were received by respondent’s ogden las vegas service_center on date - - the joint_return for was signed by both petitioners and a representative of j e associates j e assoc of las vegas nevada as tax preparer on date the return was received by respondent’s ogden las vegas service_center on date on the schedule c attached to their federal_income_tax return petitioners reported dormer louver’s gross_receipts to be dollar_figure cost_of_goods_sold to be zero total business_expenses to be dollar_figure and net profit to be dollar_figure on the schedule c attached to their federal_income_tax return petitioners reported dormer louver’s gross_receipts to be dollar_figure cost_of_goods_sold to be zero total business_expenses to be dollar_figure and net profit to be dollar_figure on the schedule c attached to their tax_return petitioners reported dormer louver’s gross_receipts to be dollar_figure returns and allowances to be dollar_figure cost_of_goods_sold to be dollar_figure total business_expenses to be dollar_figure and net_loss to be dollar_figure dormer louver’s gross_receipts and business_expenses for and were computed using the cash_method_of_accounting for tax years respondent determined dormer louver’s cost_of_goods_sold and business_expenses to be as follows item amount claimed amount allowed cost_of_goods_sold -0- -0- advertising dollar_figure dollar_figure car truck expenses big_number big_number insurance big_number big_number legal profl servs big_number big_number office expenses big_number big_number rent big_number repair sec_3 supplies big_number -q- utilities big_number big_number wages big_number big_number other expenses’ big_number big_number on line of the schedule c under rent or lease petitioners reported two expenses---dollar_figure for vehicles machinery equipment expenses and dollar_figure for other business’ property expenses these expenses consisted of dollar_figure for payroll_taxes dollar_figure for outside services dollar_figure for bank charges dollar_figure for freight delivery dollar_figure for insurance dollar_figure for postage dollar_figure for shipping shop supply dollar_figure for telephone and dollar_figure for small tools item amount claimed amount allowed cost_of_goods_sold -q- -q- advertising dollar_figure sec_42 car truck expenses big_number big_number depreciation big_number big_number insurance big_number big_number legal profl servs big_number big_number office expenses big_number big_number rent big_number repairs big_number big_number supplies big_number -q- taxes licenses big_number big_number utilities big_number big_number wages big_number big_number other expenses’ big_number big_number on line of the schedule c under rent or lease petitioners reported two expenses---dollar_figure for vehicles machinery equipment expenses and dollar_figure for other business’ property expenses these expenses consisted of dollar_figure for payroll_taxes dollar_figure for outside services dollar_figure for bank charges dollar_figure for freight delivery dollar_figure for fuel dollar_figure for insurance dollar_figure for postage dollar_figure for shipping shop supply dollar_figure for telephone and dollar_figure for small tools these figures are approximate item amount claimed amount allowed cost_of_goods_sold dollar_figure -o- returns allowances big_number --q- advertising big_number dollar_figure insurance legal profl servs big_number big_number rent big_number big_number repairs big_number big_number supplies big_number big_number taxes licenses big_number big_number meals entertainment big_number big_number utilities big_number big_number wages big_number big_number other expenses’ big_number big_number on line of the schedule c under rent or lease petitioners reported two expenses---dollar_figure for vehicles machinery equipment expenses and dollar_figure for other business property expenses these expenses consisted of dollar_figure for payroll_taxes dollar_figure for bank charges dollar_figure for dues subscriptions dollar_figure for postage dollar_figure for communication radios dollar_figure for shipping shop supply dollar_figure for subcontractors dollar_figure for property taxes dollar_figure for telephone dollar_figure for vehicle expense dollar_figure for siis dollar_figure for other taxes and dollar_figure for tool expense at an undisclosed date before date in conjunction with preparing a proof_of_claim in petitioners’ bankruptcy proceeding respondent commenced an examination of petitioners’ income_tax returns petitioners were notified in writing of proposed changes to their returns the 30-day_letter the examination of petitioners’ returns culminated in respondent’ sec_2 the 30-day_letter was also sent to thomas e crowe esq counsel for petitioners --- - issuance of a notice_of_deficiency to petitioners on date the adjustments made in this notice are the subject of the present controversy petitioners petitioned the court for a redetermination of respondent’s determinations the petition was filed on petitioners’ behalf by thomas e crowe esg mr crowe withdrew as petitioners’ counsel on date months before the trial in this case was scheduled to begin with respect to the returns for and petitioner contacted accufast and was informed that the tax returns for those years were correct petitioner requested that accufast provide him with all records receipts or other documentation which he could use to substantiate the expenses claimed on the and returns accufast however could not provide petitioner with the requested documentation because accufast did not retain clients’ records after years petitioner believed that the deductions accufast claimed as reflected on the and tax returns were accurate in addition petitioner contacted j e assoc for documents it had used in preparing the return petitioner testified that j e assoc claimed it had not prepared petitioners’ return petitioner sent a copy of the return to j e assoc which showed the return signed by a representative of j e - lo - assoc but no one from that accounting firm replied to petitioner’s inquiry opinion as a general_rule the determinations by the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving entitlement to all deductions claimed 503_us_79 292_us_435 i schedule c--adjustments a business’s income is computed by taking into account its cost_of_goods_sold as well as a variety of expenses cost_of_goods_sold reduces e 1s subtracted from gross_receipts in determining the business’s gross_income sec_1_61-3 income_tax regs cost_of_goods_sold is not treated as a deduction from gross_income and is not subject_to the limitations on deductions contained in sec_162 and sec_274 88_tc_654 all amounts claimed a sec_3 pursuant to sec_7491 the burden_of_proof or of production may be placed on the commissioner in certain circumstances for audits conducted after date sec_7491 is inapplicable in this case because petitioners’ examination commenced before date costs of goods however must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 newman v commissioner tcmemo_2000_345 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business as with cost_of_goods_sold amounts deducted pursuant to sec_162 must be substantiated and records sufficient to establish such deductions must be maintained by the taxpayer sec_6001 65_tc_87 affd 540_f2d_821 5th cir see also sec_1_6001-1 e income_tax regs when a taxpayer adequately establishes that he or she has paid_or_incurred a deductible expense but is unable to fully substantiate it the court is permitted in some circumstances to determine the amount of the allowable deduction based on an approximation bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence contained in the record to provide a basis for the court to make an estimate and to conclude that a deductible -- expense was incurred in at least in the amount to be allowed ’ 939_f2d_874 9th cir affg tcmemo_1989_390 245_f2d_559 5th cir 85_tc_731 petitioner unsuccessfully attempted to obtain from his accountants the business records of dormer louver as well as all documents the accountants had used in the preparation of petitioners’ tax returns petitioner requested all records receipts or other documentation which could substantiate the costs and expenses claimed on the returns however accufast the tax_return_preparer for and did not retain clients’ records after years and j e assoc the other purported tax_return_preparer claimed it had not prepared petitioners’ return and ignored petitioner’s inquiry ‘ sec_274 requires a taxpayer to substantiate expenses for travel meals and entertainment and gifts and with respect to listed_property as defined in sec_280f and including passenger automobiles by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 sec_1_274-5t temporary income_tax regs fed reg date the sec_274 rules of substantiation supersede the doctrine_of 39_f2d_540 2d cir 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra the expenses and deductions at issue in this case do not fall within those expenses covered by sec_274 a gross_receipts and cost_of_goods_sold reported on petitioners’ schedule c for the tax_year petitioners reported gross_receipts from dormer louver in the amount of dollar_figure and claimed cost_of_goods_sold of dollar_figure at trial petitioner testified that the dollar_figure reported on petitioners’ return as gross_receipts and the dollar_figure reported as cost_of_goods_sold were each a mistake petitioner further testified there was no way i could ever earned a million dollars in sales petitioner however could not substantiate how the dollar_figure claimed as cost_of_goods_sold was calculated he testified that he provided the accountants with the business records checkbook stubs and receipts and that he relied on his accountants in the preparation of the tax_return petitioner asserted that he never looked at the return rather he testified that he signed it and off it went statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating they are wrong 412_f2d_800 3d cir affg tcmemo_1968_126 62_tc_739 affd without published opinion 521_f2d_1399 3d cir rankin v commissioner tcmemo_1996_350 affd 138_f3d_1286 9th cir other than petitioner’s blanket renunciation of the amount of gross_receipts reported on the return there is nothing in the record to substantiate petitioner’s claim that dormer louver’s gross_receipts were overstated moreover petitioner did not testify or offer any other evidence as to the cost_of_goods_sold thus we are unable to estimate with a degree of reliability the amount of dormer louver’s cost_of_goods_sold for because of petitioner’s inexactitude we sustain respondent on this issue b schedule c business_expense deductions for and rent expenses petitioners claimed rent expenses of dollar_figure for dollar_figure for and dollar_figure for with respect to the rent expenses of dollar_figure for and dollar_figure for petitioner testified that he believed these figures were accurate petitioner’s testimony was not sufficient to enable us to estimate the rent expenses indeed petitioner did not even testify as to whether rent was actually paid nor did he identify the lessor the amount of rent or the rental period morever petitioner disputed the claimed dollar_figure rent expense for and in general testified that the return was blown out of proportion again because petitioner presented no evidence documentary or otherwise to substantiate the rent expenses we sustain respondent’s determinations on this issue supplies petitioners claimed schedule c expenses for supplies in the amounts of dollar_figure for dollar_figure for and dollar_figure for - - respondent disallowed the dollar_figure and dollar_figure deductions for and respectively on account of a lack of substantiation as well as petitioners’ failure to establish that the expenses were ordinary and necessary at trial petitioner failed to present any evidence documentary or otherwise to substantiate the claimed supply expenses consequently we sustain respondent’s position on this issue returns and allowances for petitioner claimed schedule c returns and allowances for the tax_year in the amount of dollar_figure respondent disallowed the deduction and adjustment on account of petitioner’s lack of substantiation again at trial when asked if he had anything to substantiate his returns and allowances for petitioner stated i just don’t have a thing petitioner presented no evidence to substantiate entitlement to the amounts claimed again we must sustain respondent’s determination on this issue conclusion petitioners failed to substantiate any of the amounts claimed on the schedules c that were disallowed in the notice_of_deficiency instead of providing documentary_evidence to attempt to substantiate the amounts claimed petitioner chose to rely solely on his testimony petitioner did not call as witnesses the -- - accountants who prepared the income_tax returns or the attorney who represented petitioners until months before trial in order for the court to estimate the amount of a deductible expense we must have some basis upon which an estimate may be made vanicek v commissioner t c pincite here there is no such basis and were we to nonetheless permit any allowance such would amount to unguided largess williams v united_states f 2d pincite although we are sympathetic with petitioner’s plight the fact remains that petitioner failed to present even a modicum of evidence to substantiate the disallowed deductions il self-employment taxes respondent determined that petitioners are liable for self- employment_tax of dollar_figure for dollar_figure for and dollar_figure for petitioner was self-employed during each of the years at issue he reported the income and expenses of his business on a schedule c petitioner presented no evidence on this issue we thus hold petitioner is liable for the self-employment_tax under sec_1401 on his schedule c earnings for and as determined in the notice_of_deficiency respondent’s determination on this issue is sustained til sec_6651 additions to tax respondent determined that petitioners are liable for the addition_to_tax under sec_6651 a as a result of - petitioners’ failure to timely file their federal_income_tax returns for the years at issue sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax does not apply if the failure_to_file is due to reasonable_cause and not to willful neglect id if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_665l1 a an additional percent 1s imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax 1s imposed on the net amount due sec_6651 b petitioners’ tax_return for was due_date the return was prepared and dated date by accufast however petitioners did not sign the return until date more than a year after the return was prepared further they did not file the return until another year later it was filed on date - - petitioners’ tax_return for was due_date it was prepared and dated date by accufast the return was signed by petitioners on date and filed a year later on date petitioners’ tax_return for was due_date it was prepared and dated date by a representative of j e assoc the return was signed by petitioners on the same date but not filed until date at trial petitioner offered no reasonable explanation for petitioners’ failure to timely file their and federal_income_tax returns when asked why his federal_income_tax return was also filed late petitioner replied well i’ve got no excuse for that you know i’1l1 be honest with you petitioners failed to show that they exercised ordinary care and prudence in this case accordingly petitioners are liable for the additions to tax under sec_6651 for and respondent’s determination on this issue is sustained iv sec_6662 penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to ae substantial_understatement of tax sec_6662 b the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted - - with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see furnish v commissioner tcmemo_2001_286 remy v commissioner tcmemo_1997_72 at trial petitioner testified that he provided his accountants accufast for and and j e assoc for with all of his business records receipts and check stubs in this regard petitioner testified i had an accountant that takes care of all this stuff so i really don’t understand it don’t know what it is you know he had all the records and took care of all that stuff as far as what the rent was and how much was paid and the materials supplies and stuff as far as the charges and stuff he had the records the check stubs and all that and he figured out what was there petitioner further testified that he tried to obtain his business records and any substantiating documentation from accufast for and but was told that clients’ records were not retained after years moreover petitioner stated that upon - - contacting j e assoc to obtain his records and any substantiating documentation for he was told that j e assoc did not handle petitioner’s account in although the signature of the tax preparer for petitioners’ tax_return was that of a representative of j e assoc further attempts by petitioner to reach j e assoc proved unsuccessful in addition petitioner testified at trial that his counsel who withdrew months before trial handled most matters for petitioner although petitioner failed to present either the accountants or his former counsel as witnesses to show that his reliance was reasonable we found petitioner’s testimony in this regard to be credible petitioner through his testimony demonstrated that he simply had no available documentation to offer to substantiate the claimed expenses petitioner provided all his records to accufast and believed that the deductions claimed by accufast as reflected on the and tax returns were accurate it is clear from the record that petitioner is an unsophisticated taxpayer with a limited education who relied reasonably and in good_faith on accufast consequently we conclude that for and petitioner had reasonable_cause and acted in good_faith as to any underpayment resulting from the deductions in issue accordingly we hold that --- - petitioners are not liable for the penalty pursuant to sec_6662 for the years and with respect to petitioner asserts that his reliance on j e assoc was reasonable we disagree petitioner asserted that the figures reflected on petitioners’ tax_return were plown out of proportion petitioner testified that although it was possible to have gross_receipts and expenses in amounts as reflected on petitioners’ and returns with respect to petitioners’ return jumping up another half a million dollars in one more year it’s impossible additionally petitioner testified that he never examined the tax_return until recently the return was signed by petitioners on date petitioner stated that his attorney was handling most of it until him his attorney and i parted ways the colloguy set forth below exemplifies petitioner’s testimony on this matter the court when you saw the return--i know that you have an accountant prepare-- mr pratt i never saw this return until just recently the court why not mr pratt my attorney was handling most of it until him and i parted ways the court yes but we’re talking about ‘95 mr pratt yes -- - the court in you filed that return sometime in what in ‘96 mr pratt it says here in ‘96 ther court right so and normally you would file a return by the way in april mr pratt oh i understand that sir the court and here you filed it not in april but you filed it in november mr pratt november the court and then you just accepted numbers without looking mr pratt well you know again i have to say that you know all i did was a guy says here you’ve got to get this signed or i think it’s probably my attorney you’ve got to get this signed and out of here so i signed it and off it went i didn’t even look at the million dollars until just recently that mr green respondent’s counsel here showed it to me and pointed it out petitioner further testified at trial that with respect to the return as far as i am concerned he just wrote some numbers down and my accountant probably--i mean my attorney at that time probably said ‘look you haven’t filed that thing’ he probably went back to his office and made one real quick petitioner contends that he simply provided the information to his accountants and that the accountants decided the amount_of_deductions to which petitioners were entitled a cursory look at the return would have revealed the large increase in gross_receipts reported on the return--gross receipts that petitioner testified - - were not accurate thus we find that petitioner did not reasonably rely on j e assoc we conclude that for petitioner did not have reasonable_cause or act in good_faith accordingly we hold that petitioners are liable for the penalty pursuant to sec_6662 for we have considered all other arguments made by the parties and find those arguments not discussed herein to be without merit to reflect the foregoing an appropriate order of dismissal and decision will be entered
